                                          Case 5:19-cv-00552-LHK Document 34 Filed 06/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES EQUAL                                Case No. 19-CV-00552-LHK
Northern District of California
 United States District Court




                                         EMPLOYMENT OPPORTUNITY
                                  13     COMMISSION,                                        ORDER TO FILE COMPLAINT IN
                                                        Plaintiff,                          INTERVENTION ON THE DOCKET
                                  14

                                  15             v.

                                  16     JCFB, INC.,

                                  17                    Defendant.

                                  18
                                              On June 19, 2019, the Court granted Salvador Martinez’s and Maria Palacios’ motion to
                                  19
                                       intervene as plaintiffs and to file a complaint in intervention. ECF No. 33. As such, the Court
                                  20
                                       hereby ORDERS counsel for intervenors Martinez and Palacios to file Martinez’s and Palacios’
                                  21
                                       complaint in intervention on the docket in the instant case by June 21, 2019.
                                  22
                                       IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: June 20, 2019
                                  25
                                                                                       ______________________________________
                                  26
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge

                                  28                                                    1
                                       Case No. 19-CV-00552-LHK
                                       ORDER TO FILE COMPLAINT IN INTERVENTION ON THE DOCKET
